Citation Nr: 1539171	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 15, 2013, and in excess of 30 percent thereafter for coronary artery disease (CAD), status-post myocardial infarction (MI).

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for CAD, status-post MI, and assigned an initial 10 percent rating, effective December 7, 2010, and denied a compensable rating for left ear hearing loss, respectively.  The Veteran subsequently appealed with respect to the propriety of the ratings assigned for such disabilities.

In February 2014, the AOJ increased the Veteran's rating for CAD, status-post MI, to 30 percent, effective May 15, 2013.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Veteran claimed entitlement to a total disability rating for individual unemployability (TDIU) due to his service-connected disabilities.  In February 2014, the AOJ granted the Veteran's claim for a TDIU effective December 7, 2011, which is the date VA received the Veteran's claim.  Thus, the AOJ has fully satisfied the Veteran's claim for TDIU and there is no claim for TDIU presently on appeal as part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
 
In his substantive appeal (VA Form 9) dated in March 2013, regarding the appeal for a higher initial rating for CAD, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Subsequently, in his substantive appeal regarding the increased rating for hearing loss, he indicated that he desired a hearing before the Board at a local RO (i.e., "Travel Board" hearing).  A Travel Board hearing was scheduled to take place in April 2015.  However, approximately one week prior to the scheduled hearing, the Veteran submitted a statement indicating that he wished to cancel the hearing.  He did not provide any explanation for the cancelation or request that the hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board acknowledges that VA outpatient treatment records were added to the electronic file since issuance of the February 2014 statements of the case.  However, a review of these records reveals that they are not relevant to the claims on appeal.  Thus, a supplemental statement of the case is not required and the Board may proceed to adjudicate the claims without prejudice to the Veteran.  See 38 C.F.R. § 19.37 (2015).  


FINDINGS OF FACT

1.  For the period prior to May 15, 2013, the Veteran's CAD was manifested by the use of medication, but was not productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope nor as there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  For the period from May 15, 2013, the Veteran's CAD is manifested by the use of medication and was productive of a workload of greater than 5 METs but not greater than 7 METs, but was not productive of more than one episode of acute congestive heart failure within a 12-month period; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; or left ventricular dysfunction with ejection fraction of 30-50 percent.

3.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he has no worse than Level I hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to May 15, 2013, and in excess of 30 percent thereafter for CAD status-post MI have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2015).

2.  The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his CAD, status-post MI, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his CAD, status-post MI, was granted and an initial rating was assigned in the May 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the increased rating claim for left ear hearing loss, the Veteran filed a claim for a TDIU in February 2013, which the AOJ treated as a claim for an increased rating for such disability.  The AOJ sent the Veteran VCAA notice in March 2013 pertaining to his TDIU claim, which included notice as to the evidence and information necessary to substantiate an increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, a January 2014 letter provided the Veteran with full VCAA notice regarding his pending claims, which included the claim for an increased rating for left ear hearing loss.  Thereafter, his claim was readjudicated in the February 2014 statement of the case, thus curing any timing defect.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records as well as VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded multiple VA examinations, to include those conducted in May 2012, February 2013, and May 2013 to determine the severity of his CAD and hearing loss disabilities.  Pertaining to his heart disability, the Board acknowledges that the Veteran indicated that the May 2012 VA examiner's report was inadequate as the examiner reviewed test results from 2009 and did not test the Veteran's METs or physically examine the Veteran.  Similarly, following the February 2013 VA examination, the Veteran again noted that the VA examiners have never tested his METs.  In assessing the adequacy of the May 2012, February 2013, and May 2013 VA examination reports, the Board observes that according to 38 C.F.R. § 4.100(b), METs testing is required in all cases, with a few exceptions which are not applicable here.  However, the VA disability benefits questionnaire (DBQ) indicates that METs testing may be based on exercise testing results of record or may be accomplished by the Veteran's responses to questions regarding his or her activity level.  In this case, the May 2012 VA examiner used the exercise testing results to determine the Veteran's METs level and the February 2013 and May 2013 VA examiners based the METs determination on the Veteran's responses.  The Board finds that all of the VA examiners' findings were in compliance with VA requirements even though the exercise testing was not conducted.  Thus, the Board finds that the May 2012, February 2013, and May 2013 VA CAD examination reports are adequate.  Further, the Board finds that the reports are adequate as the examiners reviewed the record, including private and VA treatment records, and conducted interviews with the Veteran and full examinations.  Moreover, all of the examination reports addressed the relevant rating criteria and contain information sufficient to assess the manifestations and functional impairment resulting from the Veteran's CAD.  

Regarding the hearing loss examinations dated in May 2012 and May 2013, neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the hearing loss examinations are adequate as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria and the functional impairment of the Veteran's hearing loss.  The Board acknowledges that the only functional effect addressed in the May 2013 VA examination report was the effect on the Veteran's work; however, as explained below, the Veteran's prior reported functional effect regarding missing conversations, was applied to the entire period on appeal.  Moreover, the Board emphasizes that the Veteran has already been granted a TDIU with respect to any effect of his service-connected hearing loss on his work.  Thus, the Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board accordingly finds no reason to remand for further examination.

Moreover, neither the Veteran nor his representative has alleged that his CAD or left ear hearing loss had worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that the disabilities have been more severe than the currently assigned ratings for the duration of the respective appeal periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119   (1999).  The Court has also held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A.  CAD, Status-Post MI

In this case, the Veteran's CAD, status-post MI, is rated as 10 percent disabling from the award of service connection as of December 7, 2010, to May 15, 2013, and 30 percent thereafter under Diagnostic Code 7005, which pertains to the evaluation of arteriosclerotic heart disease (coronary artery disease).

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  38 C.F.R. 
§ 4.104.

Private treatment records indicate that prior to May 15, 2013, the Veteran had a workload of 7.1 METS during an exercise test in September 2009.  Additionally, a September 2009 private echocardiogram indicated that the Veteran had a LVEF of 52 percent and an October 2009 private echocardiogram indicates that the Veteran had an estimated LVEF of 60 percent.  Subsequently, a September 2010 private treatment record noted that the Veteran had no congestive heart failure and no chest discomfort suggestive of ischemia.  The Veteran denied orthopnea, paroxysmal nocturnal dyspnea (PND), dyspnea on exertion (DOE), or edema. He reported that he had not had palpitations, syncope, or near syncope.  He denied claudication.  The private physician noted that there was no discoloration or ulceration of the lower extremities and that the Veteran had no headache or stroke-like symptoms.  Moreover, the private physician noted that the Veteran had no symptoms attributable to valvular heart disease.  The physician also noted that the Veteran's ambulatory blood pressures were well controlled, that he was compliant with medicines, and had no side-effects from medication.  The impression was that the Veteran's CAD was stable on chronic medical therapy and that such medical therapy would be continued.

The May 2012 VA examiner reviewed the Veteran's file, which included the private treatment records, and determined that the Veteran had no congestive heart failure and that 2009 exercise test results regarding the METs level indicated METs greater than 7 but less than 10.  The Board acknowledges the Veteran's March 2013 statement indicating that the May 2012 VA examination was inadequate as it was based upon three-year old test results.  However, the Board places a higher probative value on the VA examiner's opinion of whether the 2009 test results were adequate as the private treatment records do not indicate that the Veteran's CAD had worsened since the 2009 testing.  To the contrary, the September 2010 treatment record noted that the Veteran felt fine.  

Additionally, further diagnostic testing is only required if the examiner determines that the Veteran has cardiac hypertrophy or dilatation.  In this case, the examiner determined that the Veteran did not have cardiac hypertrophy or dilatation.  Similarly, the DBQ instructed the examiner that LVEF testing was not required if the available medical information sufficiently reflects the severity of the Veteran's cardiovascular condition.  Here, the May 2012 VA examiner provided the relevant results of the most recent echocardiogram following a review of the record.  Thus, the Board accepts that the May 2012 VA examiner found further LVEF testing was not required.  

The Veteran has not provided any statements regarding specific cardiac symptoms.  The only treatment records dated subsequent to the 2009 exercise testing indicate that the Veteran was feeling fine.  See September 2010 private treatment record.  However, in October 2012, he reported that his CAD was worse, but did not express any specific symptoms.  As a result of the statement, another examination was completed in February 2013, but there are no objective findings of worsened CAD. 

In this regard, the Board acknowledges that exercise testing was not conducted during the February 2013 VA examination, but again notes that such exercise testing was not required.  The DBQ instructs the examiner to complete a METs test based on the Veteran's responses if the exercise test is not part of the Veteran's treatment plan.  Here, following an interview with the Veteran, the February 2013 VA examiner noted the Veteran's reported symptoms of dyspnea, fatigue, and angina.  The examiner found that the Veteran had a METs level greater than 7 but less than 10, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The Veteran has not reported that his exercise level is not consistent with these activities.  The Board also acknowledges the February 2013 claim of entitlement to TDIU and the Veteran's April 2013 statement that he could no longer work in construction.  However, it is unclear what type of duties the Veteran's job required.  Additionally, the Board emphasizes that the Veteran is already compensated for his inability to work due to all service-connected disabilities, to include his CAD, status-post MI, through his TDIU.  

The Veteran underwent another VA examination in May 2013.  The May 2013 VA examination report contains the first indication of objective evidence of worsened CAD.  In this regard, the May 2013 VA examiner noted the Veteran's report of dizziness symptoms and found that the Veteran had a METs level greater than 5 but less than 7, consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  There is no indication that he could not engage in the activities described above that are consistent with golfing without a cart, pushing a lawn mower, or digging.  

Private treatment records and VA treatment records do not indicate that the Veteran's condition worsened at any time prior to the May 2013 VA examination, or that the CAD increased in severity again after the May 2013 VA examination.  In this regard, a February 2014 VA outpatient treatment record noted that the Veteran's CAD was stable.  The same February 2014 VA outpatient treatment record also noted that the Veteran's report of symptoms was negative for night
sweats, weight loss, chest pain, palpitations, shortness of breath, joint
swelling, dizziness, headache, vision loss, weakness, skin rash, melena,
hematochezia, and hematuria.

As noted above, in order to warrant a rating of 30 percent, the evidence must show a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Here, private and VA treatment records do not show any episodes of congestive heart failure at any time during the pendency of the claim.  Additionally, there is no indication that the Veteran's exercise level was limited to the point such that he only had a workload less than 7 METs prior to May 15, 2013 or less than 5 METs thereafter. 

Additionally, there is no indication that he had a LVEF less than 50 percent prior to May 15, 2013, or less than 30 percent thereafter.  In this regard, the May 2013 VA examination report noted that the Veteran's most recent echocardiogram dated in February 2013, showed a left ventricular ejection fraction (LVEF) of 55-60 percent. The VA and private treatment records do no indicate a LVEF of less than 30 percent since the February 2013 VA examination. 

To the extent that the Veteran contends that his CAD is more severe than has been evaluated, the Board observes that the Veteran, while competent to report symptoms such as dyspnea, fatigue, angina, and dizziness, he is not competent to report that his CAD is of sufficient severity to warrant increased compensation under VA's diagnostic codes because such an opinion requires medical expertise (training in evaluating heart disorders), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his CAD, to include dyspnea, fatigue, angina, and dizziness.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met.  

In short, the Board has considered whether increased compensation may be assigned for the Veteran's service-connected CAD, to include on the basis of any additional staged ratings under Fenderson, supra.  For the reasons stated above, the Board finds that a rating in excess of 10 percent prior to May 15, 2013, or in excess of 30 percent thereafter, may not be assigned, to include on the basis of an additional staged rating.

B.  Left Ear Hearing Loss

The Veteran also claims that he is entitled to a higher rating for his left ear hearing loss.  In this regard, in February 2013, he filed a claim of entitlement to a TDIU, which the AOJ treated, in pertinent part, as a claim for an increased rating for the left ear hearing loss. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h) , Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 .

The Board initially notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment). However, as will be discussed below, the Veteran's right ear hearing loss results in no worse than Level I hearing impairment. As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, the Board notes that service connection for left ear hearing loss was granted by a May 2012 rating decision.  A noncompensable rating was assigned.  In February 2013, the Veteran claimed that he was entitled to a TDIU due to service-connected disabilities.  He did not submit additional evidence specific to left ear hearing loss.  Thus, his claim for increase is considered as a claim for increase and not considered as stemming from the initial claim for service connection.  See 38 C.F.R. § 3.156(b).  The Board has considered the May 2012 VA examination, which was during the one year "look-back" pertinent to the February 2013 claim for increase.  See 38 C.F.R. § 3.400(o).  

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
10
15
20
45
22.5

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The May 2012 VA examiner also recorded the Veteran's reported functional effects of his left ear hearing loss.  Specifically, the Veteran reported that his hearing loss impacts his ordinary conditions of daily life, including his ability to work, in that he misses out in conversations.  
 
On the authorized audiological evaluation in May 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
10
15
25
55
26.25

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The May 2013 VA examiner noted that the Veteran's hearing loss had no effect on the Veteran's usual daily activities.  The examiner also acknowledged the Veteran's claim for unemployability and noted that the Veteran's degree of hearing loss would not preclude him from working. 

Applying VA examination findings to Table VI of 38 C.F.R. § 4.85, results in Level I hearing in the left ear at all times on appeal.  In this regard, a speech discrimination percentage between 92 and 100 percent corresponding with a pure tone threshold average between zero and 41, results in Level I.  Furthermore, as indicated previously, the Veteran's nonservice-connected right ear is assigned Level I hearing.  Therefore, under Table VII, such results in a noncompensable rating. 

Private and VA treatment records do not indicate left ear hearing loss greater than that described by the VA examination reports.  In this regard, private and VA treatment records do not contain audiological evaluations or any indication of worsened symptoms than those reported during the VA audiological examinations.  The Veteran has not indicated that he receives audiological treatment elsewhere.  The Veteran has not reported any additional functional effects of his hearing loss, other than those noted above. 

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report symptoms such as missing out on conversations, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; Woehlaert, supra.  

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his left ear hearing loss, to include missing out on conversations. However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met. See Lendenmann, supra. 

In short, the Board has considered whether increased compensation may be assigned for the Veteran's service-connected left ear hearing loss, to include on the basis of any additional staged ratings under Hart, supra.  For the reasons stated above, the Board finds that a compensable rating may not be assigned, to include on the basis of a staged rating.

C.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CAD and hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's CAD and hearing loss symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's CAD and hearing loss symptomatology is contemplated by the rating criteria.  There are no additional symptoms of his CAD and hearing loss that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture with respect to CAD and hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no frequent hospitalization has been noted with respect to CAD or hearing loss.  Further, as discussed above, the Veteran has already been awarded a TDIU for the entire period on appeal for any unemployability associated with his CAD and/or hearing loss.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board acknowledges that in Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the Veteran's only reported functional effect was missing out on conversation.  To the extent that such functional effect affected his ability to work, the Board again emphasizes that the Veteran has already been granted a TDIU with respect to any unemployability caused by his service-connected disabilities.  Moreover, such functional effect is contemplated in the current rating assigned for the Veteran's left ear hearing loss.  

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in the present case, there is no combined effect for which the Veteran has not been awarded an adequate disability rating.  Specifically, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional CAD or hearing loss impairment that has not been attributed to a specific service-connected disability.  Again, the Veteran is already in receipt of a TDIU for any combined effects that may preclude him from working.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to higher ratings for CAD and left ear hearing loss at any time on appeal.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 10 percent prior to May 15, 2013, and in excess of 30 percent thereafter for CAD, status-post MI, is denied. 

A compensable rating for left ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


